







Exhibit 10.3
IHS Markit Ltd.


EXECUTIVE RETIREMENT POLICY
Effective July 16, 2019


1.
PURPOSE



This IHS Markit Ltd. Executive Retirement Policy (as amended from time to time,
the “Policy”) provides special benefits for select executives of IHS Markit Ltd.
or any member of the Affiliated Group upon his or her termination of service due
to Retirement (as defined below) in an effort to ensure efficient and effective
departure and succession planning, encourage promotional opportunities and set
clear expectations with regard to remuneration upon the departure of Eligible
Employees (as defined below).


This Policy shall not change, amend or alter an executive’s right to receive
earned but unpaid base salary or any other amounts accrued or owing to the
executive as a result of the executive’s termination of service under or in
accordance with any employment agreement, applicable employee benefit plans, or
other policies and programs, including retirement plans or retirement programs,
or applicable law.


2.
ELIGIBILITY



Active salaried executives who have been designated by the Company in writing as
members of the Executive Leadership Team of the Company, who voluntarily
terminate their service with the Company and, as applicable, members of the
Affiliated Group and qualify for Retirement (as defined below), shall be
eligible for the benefits provided in the Policy (“Eligible Employees”).


3.
RETIREMENT



An Eligible Employee shall be eligible to receive the benefits provided under
this Policy provided that (i) the Eligible Employee terminates his or her
service with the Company and, as applicable, members of the Affiliated Group on
or after his or her attainment of (x) age 60 and (y) twenty (20) years of
service with the Company or any member of the Affiliated Group (either with one
member or in total amongst multiple members of the Affiliated Group), based on
the Eligible Employee’s Original Hire Date; and (ii) the Eligible Employee
provides to the Company or the appropriate member of the Affiliated Group at
least six (6) months prior written notice of the Eligible Employee’s intent to
retire, which notice requirement the Company may waive in whole or in part (a
“Retirement”).


4.
RETIREMENT BENEFITS



If an Eligible Employee experiences a Retirement, as defined in Section 3 above,
such Eligible Employee shall receive the following benefits, subject to the
terms and conditions of the Policy, including the Eligible Employee’s execution
of a release of claims as provided in Section 5 hereof:


(i)    Continued participation in any medical, dental and vision plans of the
Company or another applicable member of the Affiliated Group in which the
Eligible Employee and or his or her eligible




    
    

--------------------------------------------------------------------------------









dependents participated as of the Termination Date (or if the Eligible Employee
is ineligible to continue to participate under the terms thereof, in substitute
arrangements adopted by the Company or such member of the Affiliated Group, with
the effect of providing benefits of substantially comparable value) for the
twenty-four (24) month period following the Termination Date; and


(ii)    Any unvested options, restricted share units and other time-based equity
awards granted at least six (6) months prior to the Termination Date and held by
the Eligible Employee shall continue to vest in accordance with the vesting
schedule in effect as of the Termination Date. Each vested option will remain
exercisable for the earlier of one year following the Termination Date or the
expiration date of such option. Any unvested performance-based equity awards
granted at least six (6) months prior to the Termination Date and held by the
Eligible Employee shall continue to vest, based on IHS Markit’s actual
achievement of the applicable performance objectives for the full performance
period. The terms and conditions of such equity incentive awards shall otherwise
continue to be subject to the terms and conditions of the relevant plan and the
applicable award agreements, and will be subject to local taxation requirements.


5.
RELEASE



Any benefit that the Eligible Employee is eligible to receive under Section 4
will be contingent on the Eligible Employee’s execution of a release of claims
in a form reasonably acceptable to the Company within 45 days of the Eligible
Employee’s Termination Date and non-revocation of such release (the “Release”).
If the Eligible Employee fails to execute the Release within such 45-day period,
or if the Eligible Employee revokes the Release within 7 days following the
execution of the Release, the Eligible Employee will not be eligible to receive
any benefit pursuant to this Policy, including any benefit under Section 4.


6.
RESTRICTIVE COVENANTS



The Eligible Employee’s entitlement to any of the benefits in Section 4 is
contingent upon the Eligible Employee’s continued adherence to any restrictive
covenants contained in any employment, restrictive covenant or similar agreement
between Eligible Employee and the Company or any member of the Affiliated Group,
including, but not limited to, post-termination obligations concerning
non-competition, non-solicitation, confidentiality, non-disparagement,
assignment of inventions, other intellectual property or other restrictive
covenants. Subject to Section 7 and applicable law, the Eligible Employee’s
breach of any non-competition, non-solicitation, confidentiality,
non-disparagement, assignment of inventions, other intellectual property or
other restrictive covenant, in addition to whatever other equitable relief or
monetary damages that the Company or any member of the Affiliated Group may be
entitled to, shall result in automatic rescission, forfeiture, cancellation or
return of any common shares of the Company (whether or not vested) and any
amounts or benefits arising from this Policy held by the Eligible Employee. For
the avoidance of doubt, this Section 6 expressly permits the Company to recoup
or clawback the value of any compensation that the Eligible Employee receive
under this Policy, should the Eligible Employee breach any restrictive
covenants.


7.
WHISTLEBLOWER PROTECTION; DEFEND TRADE SECRETS ACT



(a)    Nothing in this Policy or otherwise limits an Eligible Employee’s ability
to communicate directly with and provide information, including documents, not
otherwise protected from disclosure by any applicable law or privilege to the
Securities and Exchange Commission (the “SEC”), any other federal, state or
local governmental agency or commission (“Government Agency”) or self-regulatory
organization




    
    

--------------------------------------------------------------------------------









regarding possible legal violations, without disclosure to the Company. The
Company may not retaliate against an Eligible Employee for any of these
activities, and nothing in this Policy requires an Eligible Employee to waive
any monetary award or other payment that the Eligible Employee might become
entitled to from the SEC or any other Government Agency or self-regulatory
organization.


(b)    Further, nothing in this Policy precludes an Eligible Employee from
filing a charge of discrimination with the Equal Employment Opportunity
Commission or a like charge or complaint with a state or local fair employment
practice agency. However, once this Policy becomes effective, an Eligible
Employee may not receive a monetary award or any other form of personal relief
from the Company in connection with any such charge or complaint that the
Eligible Employee filed or is filed on their behalf.


(c)    Pursuant to the Defend Trade Secrets Act of 2016, the parties hereto
acknowledge and agree that an Eligible Employee shall not have criminal or civil
liability under any federal or state trade secret law for the disclosure of a
trade secret that (i) is made (A) in confidence to a federal, state, or local
government official, either directly or indirectly, or to an attorney and (B)
solely for the purpose of reporting or investigating a suspected violation of
law; or (ii) is made in a complaint or other document filed in a lawsuit or
other proceeding, if such filing is made under seal. In addition and without
limiting the preceding sentence, if an Eligible Employee files a lawsuit for
retaliation by the Company for reporting a suspected violation of law as
contemplated by the preceding sentence, the Eligible Employee may disclose the
relevant trade secret to their attorney and may use such trade secret in the
ensuing court proceeding, if the Eligible Employee (X) files any document
containing such trade secret under seal and (Y) does not disclose such trade
secret, except pursuant to court order.


8.
DEFINITIONS



(a)    “Affiliated Group” means IHS Markit Ltd. and any corporation,
partnership, joint venture, limited liability company or other entity in which
IHS Markit Ltd. has a 50% or greater direct or indirect interest.


(b)    “Code” means the Internal Revenue Code of 1986, as amended.


(c)    “Company” means IHS Markit Ltd. and any successor or assign of the IHS
Markit Ltd. pursuant to Section 8 hereof.


(d)    “Original Hire Date” means the date an individual was first hired by, or
provided services to, the Company or a member of the Affiliated Group.


(e)    “Termination Date” means the effective date of the Eligible Employee’s
Retirement as described in Section 3.


9.
SUCCESSORS AND ASSIGNS



The Policy shall be binding upon the Company and its successors and assigns,
including any corporation, person or other entity which may acquire all or
substantially all of the business or assets of the Company or any other
corporation with or into which the Company is consolidated or merged or
otherwise.


10.
MISCELLANEOUS





    
    

--------------------------------------------------------------------------------











(a)    Amendment and Termination. The Company reserves the right to amend or
terminate this Policy at any time.


(b)    Governing Law. This Policy shall be governed by and construed in
accordance with the laws of the State of New York, without reference to
principles of conflict of laws.


(c)    Severability; Captions. In the event that any provision of this Policy is
determined to be invalid or unenforceable, in whole or in part, the remaining
provisions of this Policy will be unaffected thereby and shall remain in full
force and effect to the fullest extent permitted by law. The captions in this
Policy are inserted for convenience of reference, constitute no part of the
Policy and will have no force or effect.


(d)    Tax Withholding. The Company may withhold from any amounts payable under
the Policy, including payment in cash or common shares upon the vesting of
equity incentive awards, such federal, state or local taxes (including, but not
limited to, any social security contributions) as shall be required to be
withheld pursuant to any applicable law or regulation.


(e)    No Right to Continued Service. Nothing in the Policy shall confer upon
any Eligible Employee any right to continued employment for any period of
specific duration or interfere with or otherwise restrict in any way the rights
of the Company, any member of the Affiliated Group or the Eligible Employee,
which rights are hereby expressly reserved by each, to terminate the Eligible
Employee’s employment at any time and for any reason, with or without cause (as
defined in the Eligible Employee’s employment or similar agreement, or if there
is no such agreement or definition, as defined in the Company’s 2014 Equity
Incentive Award Plan).


(f)    Coordination with Certain Employment Agreements Terms. If an Eligible
Employee’s employment agreement provides for certain benefits upon retirement
(“Retirement Benefits”), and there is a conflict between the Retirement Benefits
provided under the employment agreement and the benefits provided under this
Policy, the terms of the employment agreement shall govern and determine the
benefits provided to the Eligible Employee upon Retirement and, for the
avoidance of doubt, the Eligible Employee will not be eligible to receive the
conflicting benefits provided under this Policy.






    
    

--------------------------------------------------------------------------------











11.
SECTION 409A



(a)    Interpretation. The Company intends that that payments and benefits under
this Policy will either comply with or be exempt from Section 409A of the Code
and the regulations and guidance promulgated thereunder (collectively “Section
409A”) and, accordingly, to the maximum extent permitted, this Policy and the
benefits provided hereunder shall be interpreted to be exempt from Section 409A
or in compliance therewith, as applicable.


(b)    Payments for Reimbursements, In-Kind Benefits. All reimbursements for
costs and expenses under the Policy, if any, shall be paid to the Eligible
Employee no later than the end of the calendar year following the calendar year
in which the Eligible Employee incurs such expense. With regard to any provision
herein that provides for reimbursement of costs and expenses or in-kind
benefits, except as permitted by Section 409A, (i) the right to reimbursement or
in-kind benefits shall not be subject to liquidation or exchange for another
benefit and (ii) the amount of expenses eligible for reimbursements or in-kind
benefits provided during any taxable year shall not affect the expenses eligible
for reimbursement or in-kind benefits to be provided in any other taxable year.




    
    